   Case 19-42563        Doc 5    Filed 08/23/19     Entered 08/23/19 09:19:57        Desc Main
                                    Document        Page 1 of 8


                                UNITED STATES BANKRUPTCY COURT
                                     DISTRICT OF MINNESOTA


                                                                    Chapter 11
In re:
                                                         Case No. 19-42563
Import Specialties, Incorporated d/b/a
Heartland America


                     Debtor.


                     APPLICATION FOR ORDER AUTHORIZING
               EMPLOYMENT OF FINANCIAL PROFESSIONAL FOR DEBTOR




         Import Specialties, Incorporated d/b/a Heartland America (the “Debtor”), the debtor in the

above-referenced case, hereby applies to this court for its order as follows:

         1.     The Debtor makes this application through Mark Platt, CEO of the Debtor. The

Debtor filed for relief under Chapter 11 of Title 11 of the United States Code, 11 U.S.C. §§ 101 et

seq. (the “Bankruptcy Code”), on August 22, 2019 (the “Filing Date”), and the Debtor is currently

serving as debtor-in-possession.

         2.     Pursuant to Section 327(a) of the Bankruptcy Code, the Debtor wishes to

employ TJS Group, Inc. and T. Jay Salem as financial professionals for the Debtor, for the

purpose of assisting the Debtor with financial planning and consulting.

         3.      The services of said professionals are necessary to assist the Debtor with

options to reorganize under chapter 11, or sell its assets under a 363 sale.

         4.     The Debtor has selected TJS Group, Inc. and T. Jay Salmen to act as its

financial consultant because it is capable in handling matters of this nature. TJS Group, Inc.

and T. Jay Salmen do not hold or represent an adverse interest in the Debtor and is a “disinterested
Case 19-42563   Doc 5   Filed 08/23/19   Entered 08/23/19 09:19:57   Desc Main
                           Document      Page 2 of 8
Case 19-42563   Doc 5   Filed 08/23/19   Entered 08/23/19 09:19:57   Desc Main
                           Document      Page 3 of 8
Case 19-42563   Doc 5   Filed 08/23/19   Entered 08/23/19 09:19:57   Desc Main
                           Document      Page 4 of 8
Case 19-42563   Doc 5   Filed 08/23/19   Entered 08/23/19 09:19:57   Desc Main
                           Document      Page 5 of 8

                                                         EXHIBIT A
Case 19-42563   Doc 5   Filed 08/23/19   Entered 08/23/19 09:19:57   Desc Main
                           Document      Page 6 of 8
 Case 19-42563           Doc 5      Filed 08/23/19        Entered 08/23/19 09:19:57              Desc Main
                                       Document           Page 7 of 8

                              UNITED STATES BANKRUPTCY COURT
                                   DISTRICT OF MINNESOTA


                                                                           Chapter 11
In re:
                                                                Case No. 19-42563
Import Specialties, Incorporated d/b/a
Heartland America


                       Debtor.


                    UNSWORN DECLARATION FOR PROOF OF SERVICE


John D. Lamey III, an attorney licensed to practice law in this Court, and employed by LAMEY LAW
FIRM, P.A., with an office address of 980 Inwood Avenue North, Oakdale, Minnesota 55128,
declares that on the date stated below, I served the following: APPLICATION FOR ORDER
AUTHORIZING EMPLOYMENT OF FINANCIAL PROFESSIONAL FOR DEBTOR upon each
of the entities named below by mailing to each of them a copy thereof by enclosing same in an
envelope with first class postage prepaid and depositing in the post office at Oakdale, Minnesota,
addressed to each of them as follows:

Heartland America, Inc. (via email only)

and delivered by e-mail notification under CM/ECF on the day e-filed with the Court to each entity
below:


US Trustee
ustpregion12.mn.ecf@usdoj.gov



ANY OTHER ENTITIES ON CM/ECF NOTIFICATION SYSTEM.
-----------------------------------------------------------------------------------------------------------

And I declare, under penalty of perjury, that the foregoing is true and correct.


Dated: August 23, 2019                                         /e/ John D. Lamey III
                                                               LAMEY LAW FIRM, PA
 Case 19-42563        Doc 5     Filed 08/23/19    Entered 08/23/19 09:19:57        Desc Main
                                   Document       Page 8 of 8



                         UNITED STATES BANKRUPTCY COURT
                              DISTRICT OF MINNESOTA

                                                                 Chapter 11
In re:
                                                        Case No. 19-42563
Import Specialties, Incorporated d/b/a
Heartland America


                    Debtor.


                                            ORDER


         Upon application by the Debtor for an order approving the retention of T. Jay Salmen
and TJS Group, Inc., as financial professionals in this proceeding, the court having reviewed
the Debtor’s Application and the Affidavit of T. Jay Salmen filed therewith and the certificate
of review and recommendation for employment by the office of the United States Trustee, and
the files and records herein,

     IT IS HEREBY ORDERED:

          1. That the application by the Debtor seeking approval for the retention of T. Jay
             Salmen and TJS Group, Inc., as financial professionals for the Debtor is hereby
             approved.
          2. That T. Jay Salmen and TJS Group, Inc. are authorized to make interim
              applications for court approval of fees and costs not more than once every 30 days,
              unless otherwise ordered by this court.

                                              BY THE COURT:



    Dated: ___________________                _________________________________
                                              Kathleen H Sanberg
                                              US Bankruptcy Court Judge
